Citation Nr: 1504244	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to a disability evaluation in excess of 10 percent for gastroesophageal reflux disease.  

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1985 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for chronic fatigue syndrome.  He was afforded a VA medical examination in April 2011, at which time the examiner, concluded the Veteran "does not really meet the criteria for chronic fatigue syndrome."  The examiner did, however, state the Veteran had "fatigue" which was the result of PTSD, depression, sleep apnea, and insomnia.  The Veteran has been granted service connection for PTSD and for sleep apnea.  It is unclear whether the examiner was diagnosing a separate fatigue-related disorder, or whether the examiner was merely stating the Veteran had fatigue as a symptom of his various other disorders.  Additionally, a March 2014 VA outpatient "problem list" included a diagnosis of chronic fatigue syndrome as among the Veteran's current disorders.  Thus, remand is necessary to determine if the Veteran does in fact have a current diagnosis of chronic fatigue syndrome, and whether such a disorder is related to service or a service-connected disability.  

Next, the Veteran seeks increased ratings for his service-connected PTSD and gastroesophageal reflux disease.  He was recently afforded a VA examination of his PTSD in April 2014.  At that time, he reported receiving recent ongoing VA treatment for his service-connected disabilities at the Sikeston VA Community-based Outpatient Clinic.  While records of such treatment have in the past been associated with the claims folder, such records were most recently requested in June 2012, over two years ago.  As VA has been made aware of outstanding VA treatment records, remand is required to obtain these pertinent records.  

Finally, the Veteran has a pending appeal of the RO's denial of a TDIU.  Adjudication of the TDIU claim must be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the Sikeston VA Community-based Outpatient Clinic, as well as any other military, VA, or private facility at which the Veteran has received pertinent treatment.  If no such records are available, that fact should be noted for the record.  

2.  Schedule the Veteran for a VA examination to ascertain the current nature and etiology of his fatigue or any fatigue-related disorder.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether chronic fatigue syndrome or any distinct fatigue-related disabilities are currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service, or is due to or caused or aggravated by a service-connected disability.  

A complete rationale for all opinions expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

